

 S3703 ENR: Promoting Alzheimer's Awareness to Prevent Elder Abuse Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twentyS. 3703IN THE SENATE OF THE UNITED STATESAN ACTTo amend the Elder Abuse Prevention and Prosecution Act to improve the prevention of elder abuse and exploitation of individuals with Alzheimer's disease and related dementias. 1.Short titleThis Act may be cited as the Promoting Alzheimer's Awareness to Prevent Elder Abuse Act.2.Addressing Alzheimer's disease in best practices(a)In generalSection 101(b) of the Elder Abuse Prevention and Prosecution Act (34 U.S.C. 21711(b)) is amended—(1)by redesignating subparagraphs (A), (B), and (C) of paragraph (2) as clauses (i), (ii), and (iii), respectively, and adjusting the margin accordingly; (2)by redesignating paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C), respectively, and adjusting the margin accordingly; (3)by striking Not later than and inserting the following:(1)In generalNot later than; (4)in paragraph (1)(B), as so redesignated—(A)in clause (ii), by inserting , including witnesses who have Alzheimer’s disease and related dementias after other legal issues; and(B)in clause (iii), by striking elder abuse cases, and inserting elder abuse cases (including victims and witnesses who have Alzheimer’s disease and related dementias),; and (5)by adding at the end the following:(2)Training materials(A)In generalIn creating or compiling replication guides and training materials under paragraph (1)(B), the Elder Justice Coordinator shall consult with the Secretary of Health and Human Services, State, local, and Tribal adult protective services, aging, social, and human services agencies, Federal, State, local, and Tribal law enforcement agencies, and nationally recognized nonprofit associations with relevant expertise, as appropriate.(B)UpdatingThe Elder Justice Coordinator shall—(i)review the best practices identified and replication guides and training materials created or compiled under paragraph (1)(B) to determine if the replication guides or training materials require updating; and(ii)perform any necessary updating of the replication guides or training materials..(b)ApplicabilityThe amendments made by subsection (a) shall—(1)take effect on the date of enactment of this Act; and(2)apply on and after the date that is 1 year after the date of enactment of this Act.3.Report on outreach(a)In generalSection 101(c)(2) of the Elder Abuse Prevention and Prosecution Act (34 U.S.C. 21711(c)(2)) is amended—(1)by redesignating subparagraphs (A) through (D) as clauses (i) through (iv), respectively, and adjusting the margin accordingly; (2)by striking a report detailing and inserting the following: “a report—(A)detailing; and(3)by adding at the end the following:(B)with respect to the report by the Attorney General, including a link to the publicly available best practices identified under subsection (b)(1)(B) and the replication guides and training materials created or compiled under such subsection..(b)ApplicabilityThe amendments made by subsection (a) shall apply with respect to the report under section 101(c)(2) of the Elder Abuse Prevention and Prosecution Act (34 U.S.C. 21711(c)(2)) submitted during the second year beginning after the date of enactment of this Act, and each year thereafter.Speaker of the House of RepresentativesVice President of the United States and President of the Senate